                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


SHELBY BRYAN MARTIN                                                             PLAINTIFF

V.                               CASE NO. 3:19-CV-03025

JARED POYNER, Guard,
Boone County Detention Center                                                DEFENDANT


                                  OPINION AND ORDER

        This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds pro se. Plaintiff is incarcerated in the Boone County Detention Center.

        By Order (Doc. 4) entered on April 4, 2019, Plaintiff was directed to submit a

completed in forma pauperis ("IFP") application . The IFP application was due by April 22,

2019.   Plaintiff was advised that failure to comply with the Order "shall result" in the

dismissal of the case.

        To date, Plaintiff has not filed the completed IFP application . Plaintiff has not

sought an extension of time to comply with the Order. No mail has been returned as

undeliverable.

        The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

on the ground that the plaintiff failed to prosecute or failed to comply with the order of the

court. Fed . R. Civ. P. 41(b) ; Line v. Wabash R.R. Co., 370 U.S. 626 , 630-31 (1962)

(stating that the district court possesses the power to dismiss sua sponte under Rule

41 (b)) . Pursuant to Rule 41 (b), a district court has the power to dismiss an action based

on "the plaintiff's failure to comply with any court order." Brown v. Frey, 806 F.2d 801 ,

803-04 (8th Cir. 1986) (emphasis added) . Additionally, Rule 5.5(c)(2) of the Local Rules
                                             [1]
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

monitor the case, and to prosecute or defend the action diligently.

       Therefore, pursuant to Rule 41 (b), this Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,

his failure to obey the order of the Court, and his failure to comply with Local Rule

5.5(c)(2) . Fed . R. Civ. P. 41 (b).     i
       IT IS SO ORDERED on this ~                  f April, 20




                                                                   ROOKS
                                                                 ATES DISTRICT JUDGE




                                             [2]
